SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): April 11, 2013 COPANO ENERGY, L.L.C. (Exact name of registrant as specified in its charter) Delaware 001-32329 51-0411678 (State or Other Jurisdiction of Incorporation or Organization) (Commission File Number) (I.R.S. Employer Identification No.) 1200Smith Street, Suite 2300 Houston, Texas (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (713) 621-9547 Not Applicable. (Former name or former address, if changed since last report) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01Entry Into a Material Definitive Agreement. On April 11, 2013, Copano Energy, L.L.C. (“Copano”), Copano Energy Finance Corporation (“Copano Finance” and, together with Copano, the “Issuers”), certain of Copano’s subsidiaries, as guarantors, and U.S. Bank National Association, as trustee (the “Trustee”), entered into a Fourth Supplemental Indenture (the “Supplemental Indenture”) to the Indenture, dated April5, 2011, by and among the Issuers, the guarantors named therein and the Trustee, as amended (the “Indenture ”) following Copano’s receipt of the requisite consents of the holders of its 7.125% Senior Notes due 2021 (the “Notes”) pursuant to a consent solicitation that commenced on March28, 2013. As previously announced, on January 29, 2013, Copano and Kinder Morgan Energy Partners, L.P. (“Kinder Morgan”) entered into a definitive merger agreement, pursuant to which Copano will become a direct, wholly owned subsidiary of Kinder Morgan.Completion of the merger is subject to a number of conditions, including approval by Copano’s unitholders.The Supplemental Indenture amends the Indenture to: · modify the reporting covenant in Section 5.03 of the Indenture to provide that, in the event Kinder Morgan guarantees the Notes, the reports that Kinder Morgan files with the SEC will be required to be furnished to the Trustee and holders of Notes in lieu of Copano’s SEC reports; and · add provisions regarding the unconditional guarantee of the Notes by Kinder Morgan. Kinder Morgan has undertaken to the Trustee to guarantee the Notes subject to the completion of the merger. Copies of the Supplemental Indenture and a press release announcing the completion of Copano’s consent solicitation are included as Exhibits 10.1 and 99.1, respectively, to this report. Item 9.01. Financial Statements and Exhibits. (d) Exhibits. ExhibitNo. Description Fourth Supplemental Indenture, dated April 11, 2013, to the Indenture, dated April 5, 2011, by and among Copano Energy, L.L.C., Copano Energy Finance Corporation, the Guarantors named therein and U.S. Bank National Association, as Trustee Press Release SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. COPANO ENERGY, L.L.C. Date: April 17, 2013 By: /s/ Douglas L. Lawing Douglas L. Lawing Executive Vice President, General Counsel and Secretary ExhibitIndex ExhibitNo. Description Fourth Supplemental Indenture, dated April 11, 2013, to the Indenture, dated April 5, 2011, by and among Copano Energy, L.L.C., Copano Energy Finance Corporation, the Guarantors named therein and U.S. Bank National Association, as Trustee Press Release
